DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03/10/21 has been considered by the examiner.

Drawings
The drawings received on 09/10/20 are acceptable.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.


Claims 1-10, 12, and 14-18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-11 and 13-15 of U.S. Patent No. 10,819,246. Although the claims at issue are not identical, they are not patentably distinct from each other because the patented claim anticipates the examined claim.
Application No. 17/017,379
US Patent No. 10,819,246
Claim 1. A power supply circuit, comprising: a primary rectifier unit, configured to perform rectification on input alternating current to output 5a first voltage having a periodically changing voltage value; a modulation unit, configured to modulate the first voltage to generate a second voltage; a transformer, configured to generate a third voltage based on the second voltage; a secondary rectifier and filtering unit, configured to perform rectification and filtering on the third voltage to generate an output voltage and an output current of the power supply circuit; 10a current feedback unit, configured to receive the output current, and to generate a feedback signal when a current value of the output current equals to or is greater than a preset current limit value, such that the output current is adjusted based on the feedback signal; a first rectifier unit, configured to receive the third voltage, and to perform rectification on the third voltage to obtain a fourth voltage; 15a first filtering unit, configured to receive the fourth voltage, and to perform filtering on the fourth voltage to obtain a fifth voltage; a voltage signal conversion unit, configured to determine a type of the voltage of the alternating current according to the fifth voltage, in which the voltage signal conversion unit comprises a voltage-stabilizing tube and a triode, when both the voltage-stabilizing tube and the triode are 20switched on and a collector of the triode is at a low level based on a voltage value of the fifth voltage, the type of the voltage of the alternative current is a first type, and when both the voltage-stabilizing tube and the triode are switched off and the collector of the triode is at a high level based on the voltage value of the fifth voltage, the type of the voltage of the alternating current is a second type, in which an amplitude of the voltage of the first type is greater than that of the voltage of the second 25type; and a control unit, configured to set the preset current limit value as a first current value when the type of the voltage of the alternating current is the first type, and to set the preset current limit value as a second current value when the type of the voltage of the alternating current is the second type, in which the first current value is greater than the second current value.  

Claim 2. The power supply circuit of claim 1, wherein the modulation unit is configured to receive the feedback signal, and in response to the feedback signal, modulate the first voltage to adjust the second voltage, such that the current value of the output current obtained based on the second voltage adjusted is limited below the preset current limit value.  

Claim 1.  A power supply circuit, comprising: a primary rectifier unit, configured to perform rectification on input alternating current to output a first voltage having a periodically changing voltage value; a modulation unit, configured to modulate the first voltage to generate a second voltage; a transformer, configured to generate a third voltage based on the second voltage; a secondary rectifier and filtering unit, configured to perform rectification and filtering on the third voltage to generate an output voltage and an output current of the power supply circuit; a current feedback unit, configured to receive the output current, and to send a feedback signal to the modulation unit when a current value of the output current reaches a preset current limit value, wherein the modulation unit is configured to, in response to the feedback signal, modulate the first voltage to adjust the second voltage, such that the current value of the output current obtained based on the second voltage adjusted is limited below the preset current limit value; and a control unit, configured to determine a voltage of the alternating current, to set the preset current limit value of the current feedback unit as a first current value when the voltage of the alternating current is of a first type, and to set the preset current limit value of the current feedback unit as a second current value when the voltage of the alternating current is of a second type, in which an amplitude of the voltage of the first type is greater than that of the voltage of the second type, and the first current value is greater than the second current value; a first rectifier unit, configured to receive the third voltage, and to perform rectification on the third voltage to obtain a fourth voltage; a first filtering unit, configured to receive the fourth voltage, and to perform filtering on the fourth voltage to obtain a fifth voltage; a voltage signal conversion unit, configured to convert the fifth voltage to an indication signal for indicating a type of the voltage of the alternating current, wherein the control unit is configured to receive the indication signal, and to determine the type of the voltage of the alternating current according to the indication signal; Page 2 of 12Appl. No. 16/415,598Attorney Docket No. 075559.20124 Office Action Response wherein the voltage signal conversion unit is configured to determine the type of the voltage of the alternating current according to the fifth voltage, and to generate the indication signal according to the determined type of the voltage of the alternating current, in which the indication signal is one of a high level and a low level, the indication signal is configured to indicate that the voltage of the alternating current is of the first type when the indication signal is the high level and to indicate that the voltage of the alternating current is of the second type when the indication signal is the low level, or the indication signal is configured to indicate that the voltage of the alternating current is of the second type when the indication signal is the high level and to indicate that the voltage of the alternating current is of the first type when the indication signal is the low level; wherein the voltage signal conversion unit comprises a voltage-stabilizing tube and a triode; the voltage-stabilizing tube is configured such that, when the voltage of the alternating current is of the first type, both the voltage-stabilizing tube and the triode are switched on, and a collector of the triode is at a low level, and when the voltage of the alternating current is of the second type, both the voltage-stabilizing tube and the triode are switched off, and the collector of the triode is at a high level; the indication signal is a voltage signal of the collector of the triode.  



Claim 3. The power supply circuit of claim 1, wherein the voltage signal conversion unit is configured to sample the fifth voltage to determine the type of the voltage of the alternating current according to a sampling voltage of the fifth voltage.  
Claim 2. The power supply circuit of claim 1, wherein the voltage signal conversion unit is configured to sample the fifth voltage, in which the indication signal is a sampling voltage of the fifth voltage.  

Claim 4. The power supply circuit of claim 1, wherein the current feedback unit comprises: a current sampling unit, configured to sample the output current of the power supply circuit; and an operational amplifier, wherein a positive input end of the operational amplifier is coupled to 10the control unit, and a negative input end of the operational amplifier is coupled to an output of the current sampling unit, wherein the control unit is configured to adjust the preset current limit value of the current feedback unit by adjusting a reference voltage received by the positive input end of the operational amplifier.  

Claim 4. The power supply circuit of claim 1, wherein the current feedback unit comprises: a current sampling unit, configured to sample the output current of the power supply circuit; and an operational amplifier, wherein a positive input end of the operational amplifier is coupled to the control unit, and a negative input end of the operational amplifier is coupled to an output of the current sampling unit, Page 8 of 12Appl. No. 16/415,598Attorney Docket No. 075559.20 124 Oflice Action Response wherein the control unit is configured to adjust the preset current limit value of the current feedback unit by adjusting a reference voltage received by the positive input end of the operational amplifier.
Claim 5. The power supply circuit of claim 1, wherein the control unit is further configured to communicate with a device to be charged, to adjust an output power of the power supply circuit, such that an output voltage and/or the output current of the power supply circuit matches a charging stage where a battery of the device to be charged is currently.  

Claim 3. The power supply circuit of claim 1, wherein the control unit is further configured to communicate with a device to be charged, to adjust an output power of the Page 3 of 12Appl. No. 16/415,598Attorney Docket No. 075559.20124 Office Action Response power supply circuit, such that an output voltage and/or the output current of the power supply circuit matches a charging stage where a battery of the device to be charged is currently.  

Claim 6. The power supply circuit of claim 5, wherein the charging state in which the power supply circuit charges the battery comprises at least one of a trickle charging stage, a constant current charging stage and a constant voltage charging stage.  

Claim 5. The power supply circuit of claim 3, wherein the charging state in which the power supply circuit charges the battery comprises at least one of a trickle charging stage, a constant current charging stage and a constant voltage charging stage.  

25Claim 7. The power supply circuit of claim 6, wherein the control unit is configured to: in the constant voltage charging stage, communicate with the device to be charged, to adjust the output power of the power supply circuit, such that the output voltage of the power supply circuit matches a charging voltage corresponding to the constant voltage charging stage.  

Claim 6.  The power supply circuit of claim 5, wherein the control unit is configured to: in the constant voltage charging stage, communicate with the device to be charged, to adjust the output power of the power supply circuit, such that the output voltage of the power supply circuit matches a charging voltage corresponding to the constant voltage charging stage.  

30Claim 8. The power supply circuit of claim 6, wherein the control unit is configured to: in the constant current charging stage, communicate with the device to be charged, to adjust the output power of the power supply circuit, such that the output current of the power supply circuit matches a charging current corresponding to the constant current charging stage.  

Claim 7.  The power supply circuit of claim 5, wherein the control unit is configured to: in the constant current charging stage, communicate with the device to be charged, to adjust the output power of the power supply circuit, such that the output current of the power supply circuit matches a charging current corresponding to the constant current charging stage.  

Claim 9. A power supply device, comprising: a housing, a circuit board, and a power supply circuit, wherein: the circuit board is enclosed by the housing; the power supply circuit is positioned on the circuit board; and 5the power supply circuit comprises: a primary rectifier unit, configured to perform rectification on input alternating current to output a first voltage having a periodically changing voltage value; a modulation unit, configured to modulate the first voltage to generate a second voltage; a transformer, configured to generate a third voltage based on the second voltage; 10a secondary rectifier and filtering unit, configured to perform rectification and filtering on the third voltage to generate an output voltage and an output current of the power supply circuit; a current feedback unit, configured to receive the output current, and to generate a feedback signal in response to detecting that a current value of the output current equals to or is greater than a preset current limit value, such that the output current is adjusted based on the feedback 15signal; a first rectifier unit, configured to receive the third voltage, and to perform rectification on the third voltage to obtain a fourth voltage; a first filtering unit, configured to receive the fourth voltage, and to perform filtering on the fourth voltage to obtain a fifth voltage; 20a voltage signal conversion unit, configured to determine a type of the voltage of the alternating current according to the fifth voltage, in which the voltage signal conversion unit comprises a voltage-stabilizing tube and a triode, when both the voltage-stabilizing tube and the triode are switched on and a collector of the triode is at a low level based on a voltage value of the fifth voltage, the type of the voltage of the alternative current is a first type, and when both 25the voltage-stabilizing tube and the triode are switched off and the collector of the triode is at a high level based on the voltage value of the fifth voltage, the type of the voltage of the alternating current is a second type, in which an amplitude of the voltage of the first type is greater than that of the voltage of the second type; and a control unit, configured to set the preset current limit value of the current feedback unit 30as a first current value when the type of the voltage of the alternating current is the first type, and to set the preset current limit value of the current feedback unit as a second current value when the type of the voltage of the alternating current is the second type, in which the first current value is greater than the second current value.
Claim 12. The power supply circuit of claim 9, wherein the voltage signal conversion unit is configured to sample the fifth voltage to determine the type of the voltage of the alternating current 10according to a sampling voltage of the fifth voltage.  

Claim 8.  A power supply device, comprising a housing, a circuit board and a power supply circuit, wherein, the circuit board is enclosed by the housing; the power supply circuit is positioned on the circuit board; and the power supply circuit comprises: a primary rectifier unit, configured to perform rectification on input alternating current to output a first voltage having a periodically changing voltage value; a modulation unit, configured to modulate the first voltage to generate a second voltage; a transformer, configured to generate a third voltage based on the second voltage; Page 4 of 12Appl. No. 16/415,598Attorney Docket No. 075559.20124 Office Action Response a secondary rectifier and filtering unit, configured to perform rectification and filtering on the third voltage to generate an output voltage and an output current of the power supply circuit; a current feedback unit, configured to receive the output current, and to send a feedback signal to the modulation unit in response to detecting that a current value of the output current reaches a preset current limit value, wherein the modulation unit is configured to, in response to the feedback signal, modulate the first voltage to adjust the second voltage, such that the current value of the output current obtained based on the second voltage adjusted is limited below the preset current limit value; and a control unit, configured to determine a voltage of the alternating current, to set the preset current limit value of the current feedback unit as a first current value when the voltage of the alternating current is of a first type, and to set the preset current limit value of the current feedback unit as a second current value when the voltage of the alternating current is of a second type, in which an amplitude of the voltage of the first type is greater than that of the voltage of the second type, and the first current value is greater than the second current value; a first rectifier unit, configured to receive the third voltage, and to perform rectification on the third voltage to obtain a fourth voltage; a first filtering unit, configured to receive the fourth voltage, and to perform filtering on the fourth voltage to obtain a fifth voltage; a voltage signal conversion unit, configured to convert the fifth voltage to an indication signal for indicating a type of the voltage of the alternating current, wherein the control unit is configured to receive the indication signal, and to determine the type of the voltage of the alternating current according to the indication signal; wherein the voltage signal conversion unit is configured to determine the type of the voltage of the alternating current according to the fifth voltage, and to generate the indication signal according to the determined type of the voltage of the alternating current, in which the indication signal is one of a high level and a low level, the indication signal is configured to indicate that the voltage of the alternating current is of the first type when the indication signal is the high level and to indicate that the voltage of the alternating current is of the second type when the indication signal is the low level, or the indication signal is configured to indicate that the Page 5 of 12Appl. No. 16/415,598Attorney Docket No. 075559.20124 Office Action Response voltage of the alternating current is of the second type when the indication signal is the high level and to indicate that the voltage of the alternating current is of the first type when the indication signal is the low level; wherein the voltage signal conversion unit comprises a voltage-stabilizing tube and a triode; the voltage-stabilizing tube is configured such that, when the voltage of the alternating current is of the first type, both the voltage-stabilizing tube and the triode are switched on, and a collector of the triode is at a low level, and when the voltage of the alternating current is of the second type, both the voltage-stabilizing tube and the triode are switched off, and the collector of the triode is at a high level; the indication signal is a voltage signal of the collector of the triode.  

Claim 10. The power supply device of claim 9, wherein the power supply device is an adapter.  

Claim 9.  The power supply device of claim 8, wherein the power supply device is an adapter.  






Claim 14. A control method of a power supply circuit, comprising: performing rectification on input alternating current to output a first voltage having a periodically changing voltage value; 25modulating the first voltage to generate a second voltage; generating a third voltage based on the second voltage; performing rectification and filtering on the third voltage to generate an output voltage and an output current of the power supply circuit; generating a feedback signal in response to detecting that a current value of the output current 30equals to or is greater than a preset current limit value, wherein the output current is adjusted based on the feedback signal; performing rectification on the third voltage to generate a fourth voltage; performing filtering on the fourth voltage to generate a fifth voltage determining a type of a voltage of the alternating current based on the fifth voltage with a 32 PIOE3174624PUS-CA1voltage-stabilizing tube and a triode, when both the voltage-stabilizing tube and the triode are switched on and a collector of the triode is at a low level based on a voltage value of the fifth voltage, the type of voltage of the alternative current is a first type, and when both the voltage-stabilizing tube and the triode are switched off and the collector of the triode is at a high level based on the 5voltage value of the fifth voltage, the type of the voltage of the alternating current is a second type, in which an amplitude of the voltage of the first type is greater than that of the voltage of the second type; setting the preset current limit value as a first current value when the type of the voltage of the alternating current is the first type; and 10setting the preset current limit value as a second current value when the type of the voltage of the alternating current is the second type, in which the first current value is greater than the second current value.  
Claim 10. A control method of a power supply circuit, comprising: performing rectification on input alternating current to output a first voltage having a periodically changing voltage value; modulating the first voltage to generate a second voltage; generating a third voltage based on the second voltage; performing rectification and filtering on the third voltage to generate an output voltage and an output current of the power supply circuit; generating a feedback signal in response to detecting that a current value of the output current reaches a preset current limit value, wherein the first voltage is modulated in response to the feedback signal to adjust the second voltage, such that the current value of the output current obtained based on the second voltage adjusted is limited below the preset current limit value; determining a voltage of the alternating current; setting the preset current limit value as a first current value when the voltage of the alternating current is of a first type; and setting the preset current limit value as a second current value when the voltage of the alternating current is of a second type, in which an amplitude of the voltage of the first type is Page 6 of 12Appl. No. 16/415,598Attorney Docket No. 075559.20124 Office Action Response greater than that of the voltage of the second type, and the first current value is greater than the second current value; performing rectification on the third voltage to generate a fourth voltage; performing filtering on the fourth voltage to generate a fifth voltage; and converting the fifth voltage to an indication signal for indicating a type of the voltage of the alternating current, wherein converting the fifth voltage to the indication signal comprises generating a high level or a low level according to the fifth voltage, for indicating the type of the voltage of the alternating current; wherein the fifth voltage is converted to the indication signal with a voltage-stabilizing tube and a triode; the voltage-stabilizing tube being configured such that, when the voltage of the alternating current is of the first type, both the voltage-stabilizing tube and the triode are switched on, and a collector of the triode is at a low level, and when the voltage of the alternating current is of the second type, both the voltage-stabilizing tube and the triode are switched off, and the collector of the triode is at a high level; the indication signal being a voltage signal of the collector of the triode.  

Claim 15. The control method of claim 14, further comprising: 15communicating with a device to be charged, to adjust an output power of the power supply circuit, such that an output voltage and/or the output current of the power supply circuit matches a charging stage where a battery of the device to be charged is currently.  

Claim 11. The control method of claim 10, further comprising: communicating with a device to be charged, to adjust an output power of the power supply circuit, such that an output voltage and/or the output current of the power supply circuit matches a charging stage where a battery of the device to be charged is currently.  

Claim 16. The control method of claim 15, wherein the charging state in which the power supply 20circuit charges the battery comprises at least one of a trickle charging stage, a constant current charging stage and a constant voltage charging stage.  
Claim 13.  The control method of claim 11, wherein the charging state in which the power supply circuit charges the battery comprises at least one of a trickle charging stage, a constant current charging stage and a constant voltage charging stage.  

Claim 17. The control method of claim 16, wherein communicating with the device to be charged, to adjust the output power of the power supply circuit, such that the output voltage and/or the output 25current of the power supply circuit matches the charging stage where the battery of the device to be charged is currently, comprises: in the constant voltage charging stage, communicating with the device to be charged, to adjust the output power of the power supply circuit, such that the output voltage of the power supply circuit matches a charging voltage corresponding to the constant voltage charging stage.  
5
Claim 14 The control method of claim 13, wherein communicating with the device to be charged, to adjust the output power of the power supply circuit, such that the output voltage and/or the output current of the power supply circuit matches the charging stage where the battery of the device to be charged is currently, comprises: Page 7 of 12Appl. No. 16/415,598Attorney Docket No. 075559.20124 Office Action Response in the constant voltage charging stage, communicating with the device to be charged, to adjust the output power of the power supply circuit, such that the output voltage of the power supply circuit matches a charging voltage corresponding to the constant voltage charging stage.  

Claim 18. The control method of claim 16, wherein communicating with the device to be charged, to adjust the output power of the power supply circuit, such that the output voltage and/or the output current of the power supply circuit matches the charging stage where the battery of the device to be charged is currently, comprises: 33 PIOE3174624PUS-CA1in the constant current charging stage, communicating with the device to be charged, to adjust the output power of the power supply circuit, such that the output current of the power supply circuit matches a charging current corresponding to the constant current charging stage.  
Claim 15.  The control method of claim 13, wherein communicating with the device to be charged, to adjust the output power of the power supply circuit, such that the output voltage and/or the output current of the power supply circuit matches the charging stage where the battery of the device to be charged is currently, comprises: in the constant current charging stage, communicating with the device to be charged, to adjust the output power of the power supply circuit, such that the output current of the power supply circuit matches a charging current corresponding to the constant current charging stage.  







Allowable Subject Matter
Claims 11, 13, 19 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Farnsworth et al. (US 4,612,610) discloses a power supply circuit utilizing transformer winding voltage integration for indirect primary current sensing.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADOLF D BERHANE whose telephone number is (571)272-2077. The examiner can normally be reached 7:00 AM to 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica Lewis can be reached on 571-272-1838. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 





/ADOLF D BERHANE/Primary Examiner, Art Unit 2838